DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:
Claim 2 appears to include an incomplete sentence fragment “, and the first pump” (lines 2-3).  For examination purposes it is assumed that the “heat exchanger unit includes: the heat exchanger, the first pump, the second tank, and the second pump”.
Claim 3 appears to include inconsistent use of commas “, and a first inward pipe coupled to an outlet of the heat exchanger” (lines 3-4) and “, and a second inward pipe coupled to an outlet of the tank” (6-7).  For examination purposes it is assumed that the “first piping includes: a first outward pipe and a first inward pipe” and that the “second piping includes: a second outward pipe and a second inward pipe”.
Claim 5 appears to include inconsistent use of commas “, and a lid configured to close the opening” (lines 4-5).  For examination purposes it is assumed that the “immersion tank includes: a container-shaped tank and a lid”.
Claim 9 appears to include inconsistent use of commas “, and an inward pump provided in a second inward pipe coupled to an outlet of the tank” (lines 4-6).  For examination purposes it is assumed that the “second pump includes an outward pump in a second outward pipe and an inward pump in a second inward pipe”.
Claim 10 appears to include inconsistent use of commas “, and a lid configured to close the opening” (lines 4-5).  For examination purposes it is assumed that the “immersion tank includes: a container-shaped tank and a lid”.
Claim 14 appears to include inconsistent use of commas “, and an inward pump provided in a second inward pipe coupled to an outlet of the tank” (lines 4-6).  For examination purposes it is assumed that the “second pump includes an outward pump in a second outward pipe and an inward pump in a second inward pipe”.
Claim 16 appears to contain a grammatical error.  It is assumed that the recitation “wherein the tank coupled to the immersion tank” (lines 1-2) reads as “wherein the tank is coupled to the immersion tank”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the recitation “system” (line 2) renders the claim indefinite.  It is unclear if the “system” (claim 20, line 2) refers to the previously recited “system” (claim 20, line 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno (US 5,293,754).
Regarding claim 20, Mizuno (Figure 3) discloses a system for controlling liquid coolant level within an immersion tank (107) including an electronic device (105), the system comprising:
A heat exchanger (106) coupled to the immersion tank (Figure 3) and configured to cool the liquid coolant provided to the immersion tank (Figure 3 and Col. 4, line 42 to Col. 5, line 38),
A first pump (103, 119) configured to circulate the coolant liquid between the immersion tank and the heat exchanger (Figure 3 and Col. 4, line 42 to Col. 5, line 38),
A tank (101, 113) configured to store liquid coolant added or removed from the immersion tank in order to control the level of the liquid coolant within the immersion tank (Figure 3 and Col. 4, line 42 to Col. 5, line 38),
A second pump (112) provided configured to move the coolant liquid between the immersion tank and the tank (Figure 3 and Col. 4, line 42 to Col. 5, line 38),
A level sensor (109) configured to detect the level of the liquid coolant in the immersion tank (Col. 4, line 42 to Col. 5, line 38: Sensor 109 constitutes a level sensor in that sensor 109 infers liquid level information from pressure data).
A controller (111) configured to control the second pump in accordance with a
detection signal of the level sensor (Figure 3 and Col. 4, line 42 to Col. 5, line 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 5,293,754).
Regarding claim 1, Mizuno (Figure 3) discloses an immersion system comprising:
An immersion tank (107) configured to store a coolant liquid (102) and contain an electronic device (105),
A heat exchanger (106) coupled to the immersion tank through first piping (Figure 3: See line from 107 to 106),
A first pump (112) provided in the first piping and configured to circulate the coolant liquid between the immersion tank and the heat exchanger (Figure 3),
A tank (113) coupled to the immersion tank through second piping (Figure 3: See line from 106 to 113 to 101 to 107),
A second pump (119) provided in the second piping and configured to move the coolant liquid between the Immersion tank and the tank (Figure 3),
A level sensor (109) provided in the immersion tank and configured to detect a liquid level in the immersion tank (Col. 4, line 42 to Col. 5, line 38: Sensor 109 constitutes a level sensor in that sensor 109 infers liquid level information from pressure data).  While Mizuno discloses a plurality of controllers (111, 117) controlling a plurality of respective pumps (112, 119) based upon liquid level of respective tanks (107, 113), the Figure 3 embodiment of Mizuno does not explicitly teach or disclose a controller configured to control the second pump in accordance with a detection signal of the level sensor in the immersion tank.
Mizuno (Figure 7 embodiment) teaches an immersion system comprising: an immersion tank (107) configured to store a coolant liquid (102) and contain an electronic device (105), a heat exchanger (106) coupled to the immersion tank through first piping (Figure 7: See line from 107 to 106), a first pump (108) provided in the first piping and configured to circulate the coolant liquid between the immersion tank and the heat exchanger (Figure 7), a tank (101) coupled to the immersion tank through second piping (Figure 7: See line from 101 to 104 to 107), a second pump (103) provided in the second piping and configured to move the coolant liquid between the Immersion tank and the tank (Figure 7), a sensor (122), and a controller (111), where the controller is configured to control the second pump (and the first pump) in accordance with a detection signal of the sensor (Col. 4, lines 38-63: The controller controls both the first and second pumps based on information from the sensor to optimize pressure of the coolant liquid). As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the controllers as disclosed by the Figure 3 embodiment of Mizuno as a single controller controlling a plurality of pumps as taught by the Figure 7 embodiment of Mizuno to improve immersion system operating efficiency by minimizing over pressure of the coolant liquid in regions of the system (e.g. configuring a single controller to control multiple pumps based upon at least one input rather than separate controllers independently controlling pumps based on at least one input without the controllers communicating with each other). 
Regarding claim 2, Mizuno (Figure 3) discloses an immersion system as discussed above, further comprising:
A heat exchanger unit that includes the heat exchanger and the first pump (Figure 3: The heat exchanger 106 and the first pump 112 are inherently capable of being configured as a unit),
Where the tank and the second pump are provided in the heat exchanger unit (Figure 3: The tank 113 and the second pump 119 are inherently capable of being configured as a unit).
Regarding claim 15, Mizuno (Figure 3) discloses an immersion system as discussed above, further comprising: an immersion tank unit (e.g. defined by the system of Figure 3) that includes the immersion tank (Figure 3: The system of Figure 3 is inherently capable of being considered as a unit or subdivided into at least one unit that includes the immersion tank 107),
Where the tank and the second pump are provided in the immersion tank unit (Figure 3: The system of Figure 3 is inherently capable of being considered as a unit or subdivided into at least one unit that also includes the tank 113 and the second pump 110).
Regarding claim 16, Mizuno (Figure 3) discloses an immersion system as discussed above, where the tank is coupled to the immersion tank through the second piping and the first piping (Figure 3).
Regarding claim 17, Mizuno (Figure 3) discloses an immersion system as discussed above, where a discharge port from the immersion tank to the first piping is arranged at a same level as an upper end of the electronic device (Figure 3: A discharge port from the immersion tank is approximately at a same level as an upper end of the electronic device).
Regarding claim 19, Mizuno (Figure 3) discloses an immersion system as discussed above, where coolant liquid being moved from the tank to the immersion tank travels through the heat exchanger (Figure 3: The coolant liquid passes through a closed circuit in which the coolant liquid flows through the tank, the immersion tank, and the heat exchanger).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 5,293,754), and further in view of Fujisaki (US 5,535,818).
Regarding claims 3 and 4, Mizuno (Figure 3) discloses an immersion system as discussed above,
where the first piping (i.e. the line from 107 to 106 to 113) (Figure 3) includes a first outward pipe coupled to an inlet of the heat exchanger (Figure 3: See line from 107 to 106), and a first inward pipe coupled to an outlet of the heat exchanger (Figure 3: See line from 106 to 113).
While Mizuno discloses a second piping (i.e. the line from 113 to 101 to 107) (Figure 3), Mizuno does not teach or disclose the second piping as including a second outward pipe coupled to an inlet of the tank and a second inward pipe coupled to an outlet of the tank.
Fujisaki (Figure 16) teaches a cooling system, comprising: an cooling device (5), a heat exchanger (3), a tank (6), a first piping (Figure 16: See path from 5 to 2 to 3 to 5), and a second piping (9a, 9b), where (claim 3) the first piping includes a first outward pipe coupled to an inlet of the heat exchanger (Figure 16: See line from 5 to 2 to 3), and a first inward pipe coupled to an outlet of the heat exchanger (Figure 16: See line from 3 to 5), where the second piping includes a second outward pipe (9a) coupled to an inlet of the tank (Figure 16) and a second inward pipe (9b) coupled to an outlet of the tank (Figure 16) where the second inward pipe is fluidically coupled to the first outward pipe (Figure 16), and where (claim 4) the second outward pipe is coupled to the first outward pipe (Figure 16).   As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the second piping as disclosed by Mizuno in the form of second inward/outward piping as taught by Fujisaki to improve immersion system operating efficiency by increasing a degree of control over coolant liquid level by providing a tank with separately controllable inlet and outlet piping.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 5,293,754), and further in view of Ishinabe (US 2018/0098464).
Regarding claim 18, Mizuno (Figure 3) discloses an immersion system having first and second piping as discussed above.  However, Mizuno does not teach or disclose that the heat exchanger is coupled to a cold water facility.
Ishinabe teaches an immersion system, comprising: an immersion tank (11), a heat exchanger (13), and coolant fluid piping (22a, 22b), where the heat exchanger is coupled to a cold water facility (14) through piping (21a) that is separate from the coolant fluid piping (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Mizuno as coupled to a cold water facility as taught by Ishinabe to improve immersion system operating efficiency by increasing a cooling capacity of a heat dissipating heat exchanger (Paragraphs 45-46 of Ishinabe).

Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 is directed an immersion cooling system comprising at least: an immersion tank (2) configured to store a coolant liquid (6) and contain an electronic device (8, 10), a heat exchanger (32) coupled to the immersion tank through first piping (40), a first pump (34) provided in the first piping and configured to circulate the coolant liquid between the immersion tank and the heat exchanger (Figure 1), a tank (62) coupled to the immersion tank through second piping (64), a second pump (60) provided in the second piping and configured to move the coolant liquid between the Immersion tank and the tank (Figure 1), and a level sensor (20) provided in the immersion tank and configured to detect a liquid level in the immersion tank (Paragraph 19 of the specification), where a controller (38) is configured to control the second pump in accordance with a detection signal of the level sensor in the immersion tank (Paragraph 30 of the specification).
Dependent claims 5 and 10 further define independent claim 1 by reciting that the controller is configured to control the second pump in accordance with the detection signal of the level sensor in the immersion tank such that a specific coolant liquid level in the immersion tank is controlled relative a specific coolant liquid level in the tank.
Specifically, claims 5 and 10 as they depend from independent claim 1 require (i) providing liquid level sensors in both an immersion tank containing an electronic device and a separate and distinct reservoir tank and (ii) a controller that is configured to control a pump on the basis of maintaining a specific liquid level in the immersion tank relative a specific liquid level in the separate and distinct reservoir tank.

The closest art of record (Mizuno US 5,293,754) discloses an immersion cooling system comprising: an immersion tank (107) configured to store a coolant liquid (102) and contain an electronic device (105), a heat exchanger (106) coupled to the immersion tank through first piping (Figure 3: See line from 107 to 106), a first pump (112) provided in the first piping and configured to circulate the coolant liquid between the immersion tank and the heat exchanger (Figure 3), a tank (113) coupled to the immersion tank through second piping (Figure 3: See line from 106 to 113 to 101 to 107), a second pump (119) provided in the second piping and configured to move the coolant liquid between the Immersion tank and the tank (Figure 3), and a level sensor (109) provided in the immersion tank and configured to detect a liquid level in the immersion tank (Col. 4, line 42 to Col. 5, line 38: Sensor 109 constitutes a level sensor in that sensor 109 infers liquid level information from pressure data).
However, Mizuno does not disclose “the immersion tank includes a container-shaped tank main body that has an opening at an upper end of the tank main body, and a lid configured to close the opening, and where the controller controls the second pump in accordance with the detection signal of the level sensor” (emphasis added) (claims 5 and 10) such that “the liquid level in the immersion tank is maintained at a position higher than a position of the electronic device and lower than a position of the opening” (emphasis added) (claim 5) or such that “the liquid level in the immersion tank is maintained at a position higher than a position of a heat-generating component mounted in the electronic device and lower than a position of the opening” (emphasis added) (claim 10).

The art of record (Shimizu US 2016/0234969) also discloses an immersion system comprising at least: an immersion tank (100) configured to store a coolant liquid and contain an electronic device, and a tank (12) with plural coolant fluid level sensors (33a, 33b, 33c).  However, Shimizu does not disclose the immersion tank as comprising a level sensor as recited in claim 1 or a controller configured to control pumps as recited in claims 5 and 10.

The art of record (Fujii US 2009/0008077) also discloses an immersion system comprising at least: an immersion tank (2) configured to store a coolant liquid and contain an electronic device (25), and a tank (5) with at least one coolant fluid level sensor (8).  While Fujii discloses various immersion system layouts and various means to maintain coolant liquid level in a tank, Fujii does not disclose the immersion tank as comprising a level sensor as recited in claim 1 or a controller configured to control pumps as recited in claims 5 and 10.

While the art of record teaches various immersion systems that include immersion tanks containing electronics devices, pumps, piping, reservoir tanks that are distinct from immersion tanks, and liquid level sensors, there does not appear to be a teaching found in the art or record that would suggest (i) providing liquid level sensors in both an immersion tank containing an electronic device and a separate and distinct reservoir tank and (ii) a controller that is configured to control a pump on the basis of maintaining a specific liquid level in the immersion tank relative a specific liquid level in the separate and distinct reservoir tank without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0008077 discloses various liquid cooling systems and reservoirs.
US 1,348,504 discloses a tank with a plurality of liquid level sensors.
US 2015/0233967 discloses an immersion cooling system.
US 2016/0234969 discloses an immersion cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763 
    
  /FRANTZ F JULES/  Supervisory Patent Examiner, Art Unit 3763